77 N.Y.2d 947 (1991)
The People of the State of New York, Respondent,
v.
Reynaldo Arroyo, Also Known as Reynardo Arroyo, Appellant.
Court of Appeals of the State of New York.
Argued March 21, 1991.
Decided April 25, 1991.
Mark Gimpel and E. Joshua Rosenkranz for appellant.
Robert T. Johnson, District Attorney (Patrick McCormick and Peter D. Coddington of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*948MEMORANDUM.
The order of the Appellate Division should be affirmed.
While defendant now urges that the trial court committed reversible error in precluding him from calling his mother as a witness to corroborate certain details of his account of the night of the robbery, his offer of proof was insufficient to alert the trial court to the relevance of the testimony. For that reason, the trial court's exclusion of the witness was not reversible error. Defendant's remaining arguments, to the extent preserved, are without merit.
Order affirmed in a memorandum.